18‐581 
     Weaver v. Schiavo 
                                                                                                
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
     
                  At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
    the City of New York, on the 6th day of February, two thousand nineteen. 
     
    PRESENT:   
                  DENNIS JACOBS, 
                  ROBERT D. SACK, 
                  DENNY CHIN, 
                           Circuit Judges.   
    _____________________________________ 
                                                                 
    Everette Weaver, 
     
                           Plaintiff‐Appellant, 
     
                  v.                                                          18‐581 
                                                                         
    Nicole E. Schiavo, Hogan Lovells US LLP, 
    McCabe, Weisberg & Conway, LLC, OneWest 
    Bank, FSB, Caryn Edwards, Salvatore Farruto, 
    U.S. Bank Trust National Association, as 
    trustee of CVI LCF Mortgage Loan Trust 1, 
    Bradford Kendall, in his official capacity as, 
Clerk of Dutchess County, Maria G. Rosa, in 
her official capacity as Justice of the Supreme 
Court, County of Dutchess, Patrick Overturf,   
 
                     Defendants‐Appellees. 
_____________________________________ 
 
 
FOR PLAINTIFF‐APPELLANT:                         Everette Weaver, pro se, Hopewell 
                                                 Junction, NY. 
 
FOR NICOLE E. SCHIAVO, HOGAN                     Nicole E. Schiavo (with Chava 
LOVELLS US LLP, ONEWEST BANK, FSB,  Brandriss, Cameron E. Grant on the 
CARYN EDWARDS, SALVATORE                         brief), Hogan Lovells US LLP, New 
FARRUTO, PATRICK OVERTURF:                       York, NY. 
                                                  
FOR MCCABE, WEISBERG & CONWAY,                   No appearance. 
LLC, U.S. BANK TRUST NATIONAL   
ASSOCIATION, AS TRUSTEE OF CVI LCF 
MORTGAGE LOAN TRUST 1, BRADFORD   
KENDALL, IN HIS OFFICIAL CAPACITY   
AS CLERK OF DUTCHESS COUNTY,   
MARIA G. ROSA, IN HER OFFICIAL   
CAPACITY AS JUSTICE OF THE SUPREME   
COURT, COUNTY OF DUTCHESS:                        
 
       Appeal from an order of the United States District Court for the Southern 
District of New York (Preska, Oetken, JJ.).1 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the order of the district court is AFFIRMED 
in part and the appeal is DISMISSED in part for lack of jurisdiction.   

      Appellant Everette Weaver, pro se, appeals the district court’s order 
denying his motions for a preliminary injunction, entry of default judgment, and 
other relief.    We assume the parties’ familiarity with the underlying facts, the 
procedural history of the case, and the issues on appeal. 


1     The order under appeal was issued by Judge Oetken as Part 1 Judge.   

                                              2
       We lack jurisdiction to consider an interlocutory appeal from the denial of 
a motion for default judgment.    See In re Wills Lines, Inc., 227 F.2d 509, 511 (2d 
Cir. 1955).    Nor do we have jurisdiction to consider interlocutory appeals from 
the denial of motions for a declaration that the mortgage assignments were void; 
orders directing defendants to make changes to Weaver’s credit history and 
directing the county clerk to expunge documents from property records; or a 
judicial referral of Weaver’s claims for a criminal investigation.    See In re 
Roman Catholic Diocese of Albany, N.Y., Inc., 745 F.3d 30, 35 (2d Cir. 2014) 
(noting that an appealable final order “ends the litigation on the merits and 
leaves nothing for the court to do but execute the judgment”).    Accordingly, 
insofar as Weaver appeals from these aspects of the district court’s order, the 
appeal is dismissed for lack of jurisdiction. 

        The denial of a preliminary injunction is reviewed for abuse of discretion.   
Lynch v. City of New York, 589 F.3d 94, 99 (2d Cir. 2009).    “District courts may 
ordinarily grant preliminary injunctions when the party seeking the injunction 
demonstrates (1) that he or she will suffer irreparable harm absent injunctive 
relief, and (2) either (a) that he or she is likely to succeed on the merits, or (b) that 
there are sufficiently serious questions going to the merits to make them a fair 
ground for litigation, and that the balance of hardships tips decidedly in favor of 
the moving party.”    Moore v. Consol. Edison Co. of N.Y., Inc., 409 F.3d 506, 510 
(2d Cir. 2005) (internal quotation marks omitted).    Irreparable harm is “the 
single most important prerequisite” for relief.    Faiveley Transp. Malmo AB v. 
Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009) (internal quotation marks 
omitted).    The district court properly denied a preliminary injunction because 
Weaver provided no evidence that he would suffer irreparable harm absent 
injunctive relief.     

     We have considered all of Weaver’s arguments and find them to be 
without merit.    Accordingly, we AFFIRM the order of the district court in part 
and DISMISS the appeal in part. 

                                         FOR THE COURT:   
                                         Catherine O=Hagan Wolfe, Clerk of Court 




                                            3